 


114 HR 1474 IH: Social Security Child Protection Act of 2015
U.S. House of Representatives
2015-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1474 
IN THE HOUSE OF REPRESENTATIVES 
 
March 19, 2015 
Mr. Marchant (for himself and Mr. Doggett) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend title II of the Social Security Act to provide for the reissuance of Social Security account numbers to children in cases in which the confidentiality of the number has been compromised. 
 
 
1.Short titleThis Act may be cited as the Social Security Child Protection Act of 2015. 2.Reissuance of Social Security account numbers to young children in cases where confidentiality has been compromisedSection 205(c)(2)(B) of the Social Security Act (42 U.S.C. 405(c)(2)(B)) is amended— 
(1)by redesignating clause (iii) as clause (iv); and (2)by inserting after clause (ii) the following new clause: 
 
(iii)In any case in which a Social Security account number has been issued to a child who has not attained the age of 14 pursuant to subclause (IV) or (V) of clause (i) and it is demonstrated to the Commissioner of Social Security by a parent or guardian of the child that— (I)in the course of transmission of documentation of such number to the child, the confidentiality of such number has been compromised by reason of theft of such documentation, or 
(II)in the course of public disclosure of information regarding deceased individuals maintained by the Commissioner of Social Security, the confidentiality of such number has been compromised by reason of the inclusion of such number by mistake as part of such public disclosure,the Commissioner shall issue a new Social Security account number to such child and make note in the records maintained with respect to such child of the pertinent information received by the Commissioner regarding the theft of the documentation of the original number or the mistaken public disclosure of the original number..  